DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, lines 1-2, the metes and bounds of wherein the pocket extends radially inward from the outer surface a maximum of approximately one inch  is unclear. It is not clear as to what is considered maximum of approximately one inch.
Examiner interprets the claim as best understood as meaning any measurement is considered approximately one inch.
Regarding claim 6, lines 1-2, the metes and bounds of wherein the pocket extends axially a maximum of approximately ten inches is unclear. It is unclear as to what is considered axially a maximum of approximately ten inches
Examiner interprets the claim as best understood as meaning any axial measurement is considered approximately 10 inches.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11008850. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 are anticipated by claims 1-13.

17322165						11008850
1. A tool comprising: a tool body; a receiving antenna configured to be disposed within a pocket of a tool body wherein the receiving antenna comprises: an antenna body having a longer axis configured to be disposed longitudinally in the tool body; and a wire coil configured to generate a magnetic moment wherein the wire coil has a central axis disposed around the antenna body and wherein the wire coil central axis is angled with respect to the longer axis of the antenna body, wherein the receiving antenna is configured to receive a voltage signal related to a parameter of a geologic formation.
12. The tool of claim 1, further comprising a transmitting antenna.

15. The tool of claim 1, further comprising a transmitting antenna configured to induce the voltage signal related to a parameter of the geologic formation that is received by the receiving antenna.

1. A resistivity measuring tool used in a drillstring having a drill bit on a distal end for drilling a wellbore in a formation, the tool comprising: a tool body; a transmitting antenna; and a receiving antenna comprising: an antenna body having a longer axis disposed longitudinally in the tool body; and a wire coil configured to generate a magnetic moment wherein the wire coil has a central axis disposed around the antenna body and wherein the wire coil central axis is angled with respect to the longer axis of the antenna body, wherein the transmitting antenna is configured to transmit electromagnetic energy into the formation and induce a voltage signal related to a parameter of the formation in the receiving antenna.
2. The tool of claim 1, wherein the receiving antenna is disposed within a pocket extending radially inward from an outer surface of the tool body.
2. The tool of claim 1, wherein the receiving antenna is disposed within a pocket extending radially inward from an outer surface of the tool body.
2. The tool of claim 1, wherein the receiving antenna is disposed within a pocket extending radially inward from an outer surface of the tool body.
3. The tool of claim 2, further comprising a non-conducting material disposed within the pocket beneath and around the wire winding.
3. The tool of claim 2, further comprising a non-conducting material disposed within the pocket beneath and around the wire winding.
4. The tool of claim 2, further comprising a magnetic material disposed within the pocket beneath and around the wire winding.
4. The tool of claim 2, further comprising a magnetic material disposed within the pocket beneath and around the wire winding.
5. The tool of claim 2, wherein the pocket extends radially inward from the outer surface a maximum of approximately one inch.
5. The tool of claim 2, wherein the pocket extends radially inward from the outer surface a maximum of approximately one inch.
6. The tool of claim 2, wherein the pocket extends axially a maximum of approximately ten inches.
6. The tool of claim 2, wherein the pocket extends axially a maximum of approximately ten inches.
7. The tool of claim 2, further comprising an antenna shield having openings therein covering the antenna body and wire winding within the pocket and attached to the tool body.
7. The tool of claim 2, further comprising an antenna shield having openings therein covering the antenna body and wire winding within the pocket and attached to the tool body.
8. The tool of claim 7, wherein the openings in the antenna shield are curved.
8. The tool of claim 7, wherein the openings in the antenna shield are curved.
9. The tool of claim 1, further comprising multiple receiving antennas proximate to the outer surface of the tool body and azimuthally-spaced around a circumference of the tool body.
9. The tool of claim 1, further comprising multiple receiving antennas proximate to the outer surface of the tool body and azimuthally-spaced around a circumference of the tool body.
10. The tool of claim 9, wherein the multiple receiving antennas are azimuthally-spaced at or less than 180 degrees apart.
10. The tool of claim 9, wherein the multiple receiving antennas are azimuthally-spaced at or less than 180 degrees apart.
11. The tool of claim 9, wherein the multiple receiving antennas are connected in series or parallel.
11. The tool of claim 9, wherein the multiple receiving antennas are connected in series or parallel.
13. The tool of claim 13, wherein the transmitting antenna comprises a wire winding that is symmetric about the longitudinal axis of the tool body.
12. The tool of claim 1, wherein the transmitting antenna comprises a wire winding that is symmetric about the longitudinal axis of the tool body.
14. The tool of claim 1, further comprising a sensor configured to measure the angular position of the tool body relative to the wellbore.
13. The tool of claim 1, further comprising a sensor configured to measure the angular position of the tool body relative to the wellbore.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,6,9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (US 6100696) in view of Knizhnik (US 20090302847)
Regarding claim 1, Sinclair teach A tool (Note 10, Fig. 3) comprising: 
a tool body; (12 drill collar, Fig. 3)
a receiving antenna (Note 18, Fig. 3) configured to be disposed within a pocket of a tool body wherein the receiving antenna (Note Fig. 3 and claim 1) comprises: 
an antenna body having a longer axis configured to be disposed longitudinally in the tool body; Note zoom shot of Fig. 3 below

    PNG
    media_image1.png
    275
    398
    media_image1.png
    Greyscale
 and 
wherein the receiving antenna is configured to receive a voltage signal related to a parameter of a geologic formation. (Note column 8, lines 20-22)

Sinclair does not teach a wire coil configured to generate a magnetic moment wherein the wire coil has a central axis disposed around the antenna body and wherein the wire coil central axis is angled with respect to the longer axis of the antenna body, 
Knizhnik teach a wire coil configured to generate a magnetic moment wherein the wire coil has a central axis disposed around the antenna body (Note Fig. 1, Fig. 3 and par. 38, multi-axial antenna system 100 (FIG. 1) may be suitable for use as transmitting antenna system 302 and/or receiving antenna system 304) and wherein the wire coil central axis is angled with respect to the longer axis of the antenna body, (Note the coils 104 and 106 of Fig 1 which can be used as receiving coils see par. 38, multi-axial antenna system 100 (FIG. 1) may be suitable for use as transmitting antenna system 302 and/or receiving antenna system 304) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sinclair to include the teaching of Knizhnik because it would allow the tuning and calibration of the coils to be simpler and quicker. (Note Knizhnik par. 25)
Regarding claim 2, Sinclair teach wherein the receiving antenna is disposed within a pocket extending radially inward from an outer surface of the tool body. (Note Fig. 3)
Regarding claim 3, Sinclair teach a non-conducting material (insulating material 36) disposed within the pocket beneath and around the wire winding. (Note column 7, lines 55-57)
Regarding claim 5, Sinclair teach wherein the pocket extends radially inward from the outer surface a maximum of approximately one inch. (Note Figs. 2, 3 and 4)
Regarding claim 6, Sinclair teach wherein the pocket extends axially a maximum of approximately ten inches. (Note Figs. 2, 3 and 4)

Regarding claim 9, Sinclair does not teach multiple receiving antennas proximate to the outer surface of the tool body and azimuthally-spaced around a circumference of the tool body.
Knizhnik teach multiple receiving antennas proximate to the outer surface of the tool body and azimuthally-spaced around a circumference of the tool body. (Note the coils 104 and 106 of Fig 1 which can be used as receiving coils see par. 38, multi-axial antenna system 100 (FIG. 1) may be suitable for use as transmitting antenna system 302 and/or receiving antenna system 304) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sinclair to include the teaching of Knizhnik because it would allow the tuning and calibration of the coils to be simpler and quicker. (Note Knizhnik par. 25)
Regarding claims 10, Sinclair does not each wherein the multiple receiving antennas are azimuthally-spaced at or less than 180 degrees apart.
Knizhnik teach wherein the multiple receiving antennas are azimuthally-spaced at or less than 180 degrees apart. (Note Fig. 1 and par. 38)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sinclair to include the teaching of Knizhnik because it would allow the tuning and calibration of the coils to be simpler and quicker. (Note Knizhnik par. 25)
Regarding claim 11, Sinclair does not teach wherein the multiple receiving antennas are connected in series or parallel.
Knizhnik teach wherein the multiple receiving antennas are connected in series or parallel. (Note Fig. 1, par. 32 )
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sinclair to include the teaching of Knizhnik because allow current to be transferred from one coil to another.

Regarding claim 12, Sinclair a transmitting antenna. (Note 16, Fig. 3)
Regarding claim 13, Sinclair does not teach wherein the transmitting antenna comprises a wire winding that is symmetric about the longitudinal axis of the tool body.
Knizhnik teach a wire winding that is symmetric about the longitudinal axis of the tool body. (Note par. 16 and wiring 104 and 106 in Fig. 1)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sinclair to include the teaching of Knizhnik because it would allow the tuning and calibration of the coils to be simpler and quicker. (Note Knizhnik par. 25)
Regarding claim 14, Sinclair teach a sensor configured to measure the angular position of the tool body relative to the wellbore. (Note column 8, lines 45-55)
Regarding claim 15, Sinclair teach a transmitting antenna configured to induce the voltage signal related to a parameter of the geologic formation that is received by the receiving antenna. (Note column 5, lines 1-13)



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (US 6100696) in view of Knizhnik (US 20090302847) in view of Fang et al. (US 20090301781).
Sinclair teach the instant invention except:
Regarding claim 4, Sinclair does not teach a magnetic material disposed within the pocket beneath and around the wire winding.
Fang et al. teach a magnetic material disposed within the pocket beneath and around the wire winding. (Note 48, Fig. 3 and abstract)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sinclair to include the teaching of Feng et al. because it would increase the signal strength. (Note par. 35)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (US 6100696) in view of Knizhnik (US 20090302847) in view of Wang et al. (US 20110074427).
Sinclair teach the instant invention except:
Regarding claim 7, Sinclair does not teach an antenna shield having openings therein covering the antenna body and wire winding within the pocket and attached to the tool body.
Wang et al. teach an antenna shield having openings therein covering the antenna body and wire winding within the pocket and attached to the tool body. (Note 150 and Fig. 48)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sinclair to include the teaching of Knizhnik because it would provide suitable protection for sensitive antenna components.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (US 6100696) in view of Knizhnik (US 20090302847) in view of Wang et al. (US 20110074427) in view of Rosthal et al. (US 6351127).
Sinclair teach the instant invention except:
Regarding claim 8, Sinclair does not teach wherein the openings in the antenna shield are curved.
Rosthal teach wherein the openings in the antenna shield are curved. (Note abstract, column 4, lines 26-28, curved))
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sinclair to include the teaching of Rosthal et al. because it would selectively attenuate one or more electromagnetic energy components as the components interact with the shield. (Note Rosthal abstract)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858